Exhibit 10.108

[isurplogoa01a04.jpg]


Iowa State University Research Park Corporation
2711 South Loop Drive, Suite 4050
Ames, Iowa 50010-8648


Memorandum of Agreement




DATE:        February 12, 2015


TO:        Carl Langren, CFO
NewLink Genetics Corporation
2503 S. Loop Drive, Suite 5100
Ames, IA 50010


FROM:    Steven T. Carter, President


RE:
ADDENDUM TO THE LEASE BETWEEN ISU RESEARCH PARK CORPORATION AND NEWLINK GENETICS
CORPORATION DATED MARCH 1, 2010.



The following information constitutes changes to the Lease Agreement between ISU
Research Park Corporation (Landlord) and NewLink Genetics Corporation (Tenant).
Upon signatures of appropriate representatives of Landlord and Tenant affixed to
this Memorandum, this Memorandum becomes a part of that Lease Agreement dated
March 1, 2010.


Tenant has requested and Landlord agrees to extend the Lease Agreement for
Suites 5100- 5400 (±23,544 rentable square feet), Building #5 at 2503 South Loop
Drive, in the following manner:


Sq. Ft.        Sq. Ft.        Monthly    Monthly    Annual     Annual
Base        Operating    Base        Operating    Base     Operating
Term        Rents        Rents        Rents        Rents        Rents     Rents


2/1/2015-
1/31/2020    $11.50        Actual        $22,563.00    Actual        $270,756.00    Actual






























--------------------------------------------------------------------------------

Exhibit 10.108

NewLink Genetics Corporation
Page Two
February 12, 2015




Tenant leases the space as is. Any modifications will be at the Tenant’s sole
expense. Tenant will continue to be responsible for all utility costs and
operations. Subject to the terms of this Memorandum, Tenant agrees that all
terms and conditions of the March 1, 2010 Lease and those described in this
Memorandum shall remain in force.




Please sign and return both originals to my office if you concur with the above
terms. We will then send a fully executed copy for your records.




AGREED


FOR                            FOR
NewLink Genetics Corporation            ISU Research Park Corporation


/s/Carl Langren                    /s/Steven Carter
VP Finance                        Director
Title
Title
2/12/2015                        2/12/2015
Date                            Date




